Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00188-CR

                                    Dianna Wyrick RODRIGUEZ,
                                             Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR6195
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 29, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant filed a pro se Notice of Appeal, stating she is appealing her conviction in trial

cause number 2013-CR-6195. However, on March 9, 2015, the trial court dismissed that criminal

action. This court does not have jurisdiction to consider an appeal from an order dismissing a

charging instrument. See Potts v. State, No. 14-14-00940-CR, 2014 WL 7172059, *1 (Tex.

App.—Houston [1st Dist.] 2014, no pet.). Accordingly, on April 1, 2015, this court ordered

appellant to show cause, in writing, no later than April 13, 2015, why this appeal should not be
                                                                                     04-15-00188-CR


dismissed for want of jurisdiction. Our order cautioned appellant that if she did not respond within

the time provided, this appeal would be dismissed for want of jurisdiction.

       Appellant has not responded; therefore, this appeal is dismissed for want of jurisdiction.


                                                 PER CURIAM

Do not publish




                                                -2-